Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

          The preliminary amendment filed on 12/9/2020 has been entered.

Drawings Objection 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positive blade groove angle of each of the fixed blade grooves and of each of the movable blade grooves (cited in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejection - 35 U.S.C. 112(a)
1.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.       Claims 7-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
          (1) In claim 7, lines 18-20, “a center of each of the movable blade bars in the reciprocating sliding direction is made coincident with a center of each of the fixed blade grooves” has no support from the original specification.  Further, as shown in Fig.7, only one not each of the movable blade bars 452 has its center C1 coincident with the center C4 of only one not each of the fixed blade grooves 463.  Note page 20, lines 15-19 of the specification.       
one not each of the fixed blade bars 462 has its center C3 coincident with the center C2 of only one not each of the movable blade grooves 453.  Note page 21, lines 15-19 of the specification.      
  
Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
         (1) In claim 1, lines 20-22, it is unclear how a not-shown positive blade groove angle of each of the fixed blade grooves and each of the movable blade grooves is defined. 
       (2) In claim 1, line 21, “an opening side” is vague and indefinite.
       (3) In claim 1, line 22, it is not understood what “an intersection” refers to.  An intersection of what?  Also, “a depth side” is vague and indefinite.
       (4) In claim 2, line 3, “a groove width” is unclear.  Is it in addition to the ones cited at lines 15 and 18 of claim 1?   
       (5) In claim 3, lines 2-3, “a tip end side” and “a root side” are vague and indefinite.
       (6) In claim 4, line 3, “a tip end side” is vague and indefinite.

       (8) In claim 7, lines 18-20 do not agree with Fig.7.  As shown in the figure, only one movable blade bar 452 with a center C1 that is coincident with a center C4 of one of the fixed blade grooves 463.
       (9) In claim 7, lines 21-23 do not agree with Fig.7.  As shown in the figure, edges 4525 on both sides of a movable-side hair cutting region 4524 are overlapped with adjacent fixed-side hair cutting regions 4624 of adjacent fixed blade bars 462 when centers C1 and C4 coincide.  Lines 15-17 on page 20 of the specification should be amended accordingly.      
       (10) In claim 7, lines 24-25 do not agree with Fig.9.  As shown in the figure, only one fixed blade bar 462 with a center C3 that is coincident with a center C2 of one of the movable blade grooves 453.
       (11) In claim 7, lines 27-29 do not agree with Fig.9.  As shown in the figure, edges 4625 on both sides of a fixed-side hair cutting region 4624 are overlapped with adjacent movable-side hair cutting regions 4524 of adjacent movable blade bars 452 when the centers C2 and C3 coincide.  Lines 15-17 on page 21 of the specification should be amended accordingly.      
        (12) In claim 8, line 2, “the fixed blade side” lacks clear antecedent basis.
         
Indication of Allowable Subject Matter

2.       The most relevant prior art of record is EP 3 002 094 A1 which shows a blade (30) of a hair removal device (1), the blade (30, see Fig.5) comprising:
          a fixed blade (31); and 
          a movable blade (33) that reciprocatingly slides with respect to the fixed blade (31),
           the blade (30) being adapted to cut hair with the fixed blade (31) and the movable blade (33), wherein 
           the fixed blade (31) has a plurality of fixed blade bars (40) arranged side by side in a reciprocating sliding direction of the movable blade (33) with respect to the fixed blade (31), and a plurality of fixed blade grooves (41) arranged side by side in the reciprocating sliding direction,
           the movable blade (33) has a plurality of movable blade bars (50) arranged side by side in the reciprocating sliding direction, and a plurality of movable blade grooves (51) arranged side by side in the reciprocating sliding direction,
           each of the movable blade bars (50) is formed to have a bar width (WB, see Fig.8) in the reciprocating sliding direction, and each of the fixed blade grooves (41) has a groove width (see Fig.8) that is larger than bar width (WB) rather than having the bar width (WB) larger than the groove width (41) as required by independent claim 1.
            Regarding independent claim 7, the claimed interrelationship between the center (C1, see Fig.7) of the movable blade bar (4512) and the center (C4) of the fixed blade 
              
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724